DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 28 January 2021 has been considered.

Drawings
No issues have been found with the drawings filed on 28 January 2021.

Specification
No issues have been found with the Specification filed on 28 January 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10, 15-19, and 21 of U.S. Patent No. 10,924,509 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  
For example, note the following relationship between the instant application claims and the patented claims:

Application claim 8 corresponds to the patent claim 15:

a) the claimed preamble “A computer-implemented method,” (line 1) corresponds to the preamble "A method of operating a server digital data device” (lines 1-2) of patent claim 15;

b) the claimed “executing a web…the application layer,” (lines 2-3) corresponds to the "executing web server…on the server,” (lines 3-4) and “invoking server resource…the application layer,” (lines 16-18) of patent claim 15;

c) the claimed “receiving, at the…a protected operation,” (lines 4-5) corresponds to the “responding, with the…each such request,” (lines 5-8) of patent claim 15;

d) the claimed “determining, with the…is not valid,” (lines 6-7) corresponds to the "validating a key…with that request,” (lines 8-10) of patent claim 15;

e) the claimed “generating, with the…determined not valid,” (lines 8-9) corresponds to the "generating a result…was not successful,” (lines 10-14) of patent claim 15;

f) the claimed “storing, with the…the application layer,” (lines 10-11) corresponds to the "storing the result…the application layer,” (lines 14-15) of patent claim 15;

g) the claimed “checking, with the…the first request,” (lines 12-13) corresponds to the "checking, with the…in the buffer,” (lines 19-23) of patent claim 15; and

h) the claimed “exiting, with the…a “defer” code,” (lines 14-16) corresponds to the "responding, with the…the protected operation,” (lines 24-27) of patent claim 15.

Therefore, it would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.
Allowance of application claim 8 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by patent claim 15.  Therefore, obviousness-type double patenting is appropriate.

Claims 1 and 2 correspond to claim 1.
Claims 3-7 correspond to claims 2-4, 6, and 10, respectively.
Claims 9-13 correspond to claims 15-19, respectively.
Claims 15 and 16 correspond to claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanno et al. (US 2013/0167214 A1) in view of Matsugashita (US 2017/0359354 A1) and further in view of Fletcher et al. (US 6,363,477 B1).
Regarding claim 1, Sanno teaches a system, e.g. a web server (Figs. 14, 15, el. 310); a web server realized by the MFP (Fig. 2, el. 20; Fig. 4, el. 100), comprising 
a memory, e.g. memory (Fig. 2, el. 24); an apparatus-readable recording medium (Para. 108); and 
a processor, e.g. CPU (Fig. 2, el. 22), that executes a web server software within an application layer, e.g. a web application and application framework executed within an application layer (Fig. 3, el. 48; Fig. 4, el. 110; Fig. 15, el. 410; Para. 44, 57, 58, 106), and 
a server resource software outside of the application layer, e.g. software within a platform/control layer, wherein the layer includes network control services, a delivery control service, an engine control service, a memory control service, a user information control service, and a system control service (Fig. 3, el. 50; Para. 45-47),
receives, at the web server software, from a client digital data device, e.g. a client terminal (Fig. 1, el. 14; Fig. 14, el. 304a-d), a first request that requires a protected operation, e.g. passing a request received from the client terminal to the web application (Para. 58); requesting a process that is a target of protection (Para. 69, 75, 92, 97),
determines, with the web server software, that a key encoded with a time-based code received with the first request is not valid, e.g. performing, by a token validation unit, a token validation process on an authentication token—key-- included in the request (Fig. 5, el. 142; Figs. 9, 10; Para. 65, 69, 75, 97), wherein the tokens do not match (Para. 93); generating the authentication token and setting an expiration time as appropriate (Para. 96),
generates, with the web server software, a result code that is a "defer" code in response to the key received with the first request being determined not valid, e.g. making, by the token validation unit, a debugging output and setting the value to “FALSE”, wherein the returned value of “FALSE” represents that the authentication token included in the request is incorrect (Fig. 10, el. S318, S319; Para. 93); receiving, from the framework library, a reply indicating that the token included in the request is illegitimate (Para. 77),
…
checks…the result code…before performing the protected operation required by the first request, e.g. setting the returned value to “FALSE” and canceling the requested process (Para. 77, 93), and 
exits, with the server resource software, execution of the first request before performing the protected operation in response to the result code in the buffer being a "defer" code, e.g. setting the returned value to “FALSE” and canceling the requested process (Para. 77, 93);
Examiner Note:  The broadest reasonable interpretation of the “’defer’ code” is a code that indicates to delay or put off something.  In this case, the protected operation is being “delayed” or “put off” by exiting or cancelling the operation.
Sanno does not clearly teach the processor…stores, with the web server software, the result code in the memory in a buffer accessible outside the application layer, and checks, with the server resource software, the result code stored in the buffer before performing the protected operation required by the first request.
Matsugashita teaches a system, e.g. authorization server/resource server (Fig. 1, el. 200, 300), wherein the resource server and the authorization server can be configured on the same server (Para. 33), comprising 
a memory, e.g. random access memory (RAM) (Fig. 2, el. 2002); read-only memory (ROM) (Fig. 2, el. 2003); and 
a processor, e.g. a central processing unit (CPU) (Fig. 2, el. 2001), that executes a web server software…, e.g. the authorization server module is a web application that operates on or in cooperation with the HTTP server module (Fig. 3A, el. 210; Para. 38), and 
a server resource software…, e.g. a resource server module (Fig. 3A, el. 310), 
receives, at the web server software, from a client digital data device, e.g. a terminal (Fig. 1, el. 400), a first request that requires a protected operation, e.g. receiving, by the resource server module, a resource request and requests the authorization server module to perform authority verification (Para. 71, 72),
 determines, with the web server software, that a key encoded with a time-based code and received with the first request is not valid, e.g. performing, by the authorization server module, authority verification processing, wherein it is determined that the user does not have the authority and stores the result of the verification (Fig. 4; Para. 72, 98), wherein the resource server module passes the acquired authorization token and the scope of the requested resource as a verification target to the authorization server module (Para. 72), wherein the authorization token—key-- has an expiration date and time (Para. 67, 78), 
generates, with the web server software, a result code that is a "defer" code in response to the key received with the first request being determined not valid, e.g. determining, by the authorization server module, that the user does not have authority, generating a verification result indicating denial, and storing the result of the verification (Para. 73, 74, 107),
stores, with the web server software, the result code in the memory in a buffer…, e.g. storing, by the authorization server module, the verification result (Para. 107), 
checks, with the server resource software, the result code stored in the buffer before performing the protected operation required by the first request, e.g. acquiring, by the resource server module, a result of the authority verification from the authorization server module and skipping acquiring the resource when the result is a denial (Para. 73), and 
exits, with the server resource software, execution of the first request before performing the protected operation in response to the result code in the buffer being a "defer" code, e.g. skipping acquiring the resource when the result is a denial (Para. 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanno to include storing, with the web server software, the result code in the memory in a buffer, and checking, with the server resource software, the result code stored in the buffer before performing the protected operation required by the first request, using the known method of acquiring and checking the verification result from the authorization server by the resource server, as taught by Matsugashita, in combination with the server system and resource managing services of the platform layer of Sanno, for the purpose of changing the authority of the user or the definition of a scope without impairing user convenience (Matsugashita-Para. 11).  Another benefit would be separating the key verification process from the protected operation, thereby increasing the security of the system.
Sanno in view of Matsugashita does not clearly teach the processor…stores, with the web server software, the result code in the memory in a buffer accessible outside the application layer.
Fletcher teaches the processor, e.g. a processor (Fig. 2, el. 201),…stores, with the…server software, the data in the memory in a buffer accessible outside the application layer, e.g. using a shared buffer that both the application layer and the kernel layer are able to access, read, and write to (Fig. 4, el. 435; Col. 9, lines 50-67), wherein the kernel layer includes the remaining layers of the protocol stack other than the application layer (Col. 8, line 53-Col. 9, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanno in view of Matsugashita to include storing, with the web server software, the result code in the memory in a buffer accessible outside the application layer, using the known method of using a shared buffer that both the application layer and the kernel layer are able to access, read, and write to, wherein the kernel layer includes the remaining layers of the protocol stack other than the application layer, as taught by Fletcher, in combination with the server system and verification result storage method of Sanno in view of Matsugashita, for the purpose of quickly detecting and identifying a degradation of the network while also providing an accurate measure of network performance and reliability (Fletcher-Col. 5, lines 36-49).  Another benefit would be to allow the server resource software to retrieve the data whenever is desired rather than being dictated by the web server software.

Regarding claim 3, Sanno in view of Matsugashita in view of Fletcher teaches the system of claim 1, wherein the web server software is any of a web server application and a framework for execution thereof, e.g. a web application and application framework (Sanno-Fig. 4, el. 110; Fig. 15, el. 410; Para. 44, 57, 58, 106).

Regarding claim 4, Sanno in view of Matsugashita in view of Fletcher teaches the system of claim 1, wherein the server resource software is any of a database system, a file system and an operating system, e.g. platform/control layer software, such as an operating system and control service layer software (Sanno-Fig. 3, el. 50; Para. 45, 46).

Regarding claim 5, Sanno in view of Matsugashita in view of Fletcher teaches the system of claim 1, wherein the processor executes the web server software and the server resource software in different processes, e.g. the software components in the software unit are started in parallel in units of a process (Sanno-Para. 45), wherein the software unit includes the application layer and the platform layer (Sanno-Para. 43).

Regarding claim 6, Sanno in view of Matsugashita in view of Fletcher teaches all elements of claim 1.
Sanno further teaches wherein the processor executes the web server software in user space on a server, e.g. a web server (Sanno-Figs. 14, 15, el. 310); a web server realized by the MFP (Sanno-Fig. 2, el. 20; Fig. 4, el. 100), comprising the processor and the processor executes the server resource software in…space on the server, e.g. the software components are started in parallel in units of a process; the operating system and control service layer software may operate as protected processes and the web application and the application framework operate in the application layer and are directly accessible by the user (Sanno-Para. 44-46, 69).
Sanno in view of Matsugashita does not explicitly teach the system of claim 1, wherein the processor executes the web server software in user space on a server comprising the processor and the processor executes the server resource software in protected space on the server.
Fletcher teaches wherein the processor executes the…server software in user space on a server, e.g. a server computer system (Fig. 3, el. 350), comprising the processor and the processor executes the server resource software in protected space on the server, e.g. using a shared buffer that both the application layer and the kernel layer—protected space-- are able to access, read, and write to (Fig. 4, el. 435; Col. 9, lines 50-67), wherein the kernel layer includes the remaining layers of the protocol stack other than the application layer (Col. 8, line 53-Col. 9, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanno in view of Matsugashita to include wherein the processor executes the web server software in user space on a server comprising the processor and the processor executes the server resource software in protected space on the server, using the known method of using a shared buffer that both the application layer and the kernel layer are able to access, read, and write to, wherein the kernel layer includes the remaining layers of the protocol stack other than the application layer, as taught by Fletcher, in combination with the server system of Sanno in view of Matsugashita, using the same motivation as in claim 1.

Regarding claim 7, Sanno in view of Matsugashita in view of Fletcher teaches the system of claim 1, wherein the key was generated by a server e.g. a web server (Sanno-Figs. 14, 15, el. 310); a web server realized by the MFP (Sanno-Fig. 2, el. 20; Fig. 4, el. 100), comprising the processor and sent to the client digital data device in response to a prior request received from the client digital data device, e.g. requesting and receiving the authorization token prior to issuing the request (Sanno-Para. 71, 72);
Also note Matsugashita discloses the client application requesting the authorization token from the authorization server module prior to the client application issuing a resource request that includes the authorization token (Para. 65, 71).

Regarding claim 8, the claim is analyzed with respect to claim 1.

Regarding claim 10, the claim is analyzed with respect to claim 3.

Regarding claim 11, the claim is analyzed with respect to claim 4.

Regarding claim 12, the claim is analyzed with respect to claim 5.

Regarding claim 13, the claim is analyzed with respect to claim 6.

Regarding claim 14, the claim is analyzed with respect to claim 7.

Regarding claim 15, the claim is analyzed with respect to claim 1.  Sanno further teaches a machine readable non-transitory storage medium, e.g. memory (Sanno-Fig. 2, el. 24); an apparatus-readable recording medium (Sanno-Para. 108), having stored thereon a computer program configured to cause a digital data device, e.g. a web server (Sanno-Figs. 14, 15, el. 310); a web server realized by the MFP (Sanno-Fig. 2, el. 20; Fig. 4, el. 100), to perform the steps.

Regarding claim 17, the claim is analyzed with respect to claim 3.

Regarding claim 18, the claim is analyzed with respect to claim 4.

Regarding claim 19, the claim is analyzed with respect to claim 5.

Regarding claim 20, the claim is analyzed with respect to claim 6.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanno in view of Matsugashita in view of Fletcher and further in view of Eliás et al. (US 2015/0195377 A1).
Regarding claim 2, Sanno in view of Matsugashita in view of Fletcher teaches all elements of claim 1.
Sanno further teaches wherein the processor further receives, at the web server software, from the client digital data device or a second client digital data device, e.g. a client terminal (Fig. 1, el. 14; Fig. 14, el. 304a-d), a second request…, e.g. passing a request received from the client terminal to the web application (Para. 58); requesting a process that is a target of protection (Para. 69, 75, 92, 97), 
validates, with the web server software, a second key encoded with a second time-based code received with the second request, e.g. performing, by a token validation unit, a token validation process on an authentication token—key-- included in the request (Fig. 5, el. 142; Figs. 9, 10; Para. 65, 69, 75, 97), wherein the tokens do not match (Para. 93); generating the authentication token and setting an expiration time as appropriate (Para. 96), 
generates, with the web server software, a second result code that is a "valid" code if the validation of the second key was successful and is a "defer" code is the validation of the second key was not successful, e.g. setting, by the token validation unit, a returned value to “TRUE”, wherein the returned value “TRUE” represents that the authentication token included in the request is correct (Para. 92); making, by the token validation unit, a debugging output and setting the value to “FALSE”, wherein the returned value of “FALSE” represents that the authentication token included in the request is incorrect (Fig. 10, el. S318, S319; Para. 93); receiving, from the framework library, a reply indicating that the token included in the request is illegitimate (Para. 77),
…, and 
processes, with the server resource software, the second request…, e.g. performing a process designated as a target of protection (Para. 45, 46, 69 75, 92, 97).
Sanno does not clearly teach wherein the processor further receives, at the web server software, from the client digital data device or a second client digital data device, a second request that does not require any protected operations, stores, with the web server software, the second result code in the memory in a second buffer accessible outside the application layer, and processes, with the server resource software, the second request without checking the second result code, in response to the second request not requiring any protected operations.
Matsugashita teaches wherein the processor further…stores, with the web server software, the second result code in the memory in a second buffer, e.g. storing, by the authorization server module, the verification result (Para. 107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanno to include storing, with the web server software, the second result code in the memory in a second buffer, using the known method of acquiring and checking the verification result from the authorization server by the resource server, as taught by Matsugashita, in combination with the server system and resource managing services of the platform layer of Sanno, using the same motivation as in claim 1.
Sanno in view of Matsugashita does not clearly teach wherein the processor further receives, at the web server software, from the client digital data device or a second client digital data device, a second request that does not require any protected operations, stores, with the web server software, the second result code in the memory in a second buffer accessible outside the application layer, and processes, with the server resource software, the second request without checking the second result code, in response to the second request not requiring any protected operations.
Fletcher teaches wherein the processor, e.g. a processor (Fig. 2, el. 201),…stores, with the…server software, the data in the memory in a second buffer accessible outside the application layer, e.g. using a shared buffer that both the application layer and the kernel layer are able to access, read, and write to (Fig. 4, el. 435; Col. 9, lines 50-67), wherein the kernel layer includes the remaining layers of the protocol stack other than the application layer (Col. 8, line 53-Col. 9, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanno in view of Matsugashita to include storing, with the web server software, the second result code in the memory in a second buffer accessible outside the application layer, using the known method of using a shared buffer that both the application layer and the kernel layer are able to access, read, and write to, wherein the kernel layer includes the remaining layers of the protocol stack other than the application layer, as taught by Fletcher, in combination with the server system of Sanno in view of Matsugashita, using the same motivation as in claim 1.
Sanno in view of Matsugashita in view of Fletcher does not clearly teach wherein the processor further receives, at the web server software, from the client digital data device or a second client digital data device, a second request that does not require any protected operations, and processes, with the server resource software, the second request without checking the second result code, in response to the second request not requiring any protected operations.
Eliás teaches wherein the processor, e.g. a processor (Fig. 5, el. 512), further receives, at the web server software, e.g. a server (Fig. 1, el. 104), from the client digital data device or a second client digital data device, e.g. a client (Fig. 1, el. 102), a second request that does not require any protected operations, e.g. receiving requests from the client (Para. 24, 34, 57), wherein the request does not include an I/O operation (Para. 36, 44)
validates, with the web server software, a second key…received with the second request, e.g. performing authentication using a username and password received in the request (Para. 25),
generates, with the web server software, a second result code that is a "valid" code if the validation of the second key was successful and is a "defer" code is the validation of the second key was not successful, e.g. generating an authentication status code that indicates one of pending authentication, successfully authenticated, or failed authentication; and initiating processing of the set of operations in the request (Para. 25, 35, 44, 57-59); the server may include a normal mode, wherein the request is authenticated before the processing of the request is initiated (Para. 51),
stores, with the web server software, the second result code in the memory in a second buffer…, e.g. storing the result of the authentication in a data structure (Para. 27), and 
processes, with the server resource software, the second request without checking the second result code, in response to the second request not requiring any protected operations, e.g. processing non-I/O operations without checking a successful authentication status (Para. 34-37, 51, 57-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanno in view of Matsugashita in view of Fletcher to include wherein the processor further receives, at the web server software, from the client digital data device or a second client digital data device, a second request that does not require any protected operations, and processes, with the server resource software, the second request without checking the second result code, in response to the second request not requiring any protected operations, using the known method of processing non-I/O operations without checking a successful authentication status, as taught by Eliás, in combination with the server system of Sanno in view of Matsugashita in view of Fletcher, for the purpose of reducing perceived latencies in request processing while maintaining improved security of the system (Eliás-Para. 21, 51).

Regarding claim 9, the claim is analyzed with respect to claim 2.

Regarding claim 16, the claim is analyzed with respect to claim 2.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson (US 2018/0234246 A1)—Johnson discloses a system that provides CSRF protection using a CSRF cookie, wherein the cookie includes an expiration time (Para. 47).  The edge server receives a request that includes the cookie, determines whether the request includes a state-changing request or a non-state-changing request, and then compares token values within the cookie to generated token values in order to verify the cookie (Para. 49, 52, 53).

Boutboul et al. (US 2010/0125634 A1)—Boutboul discloses a system that performs an assessment to determine whether an invitation to join a community should be extended to an unregistered user, and if the results of the assessment dictate a deferred invitation, then an invitation is not extended and a defer flag is set (Para. 29, 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




13 December 2022
/Jeremy S Duffield/           Primary Examiner, Art Unit 2498